DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 10/19/2022, with respect to the rejection of claims 1, 8, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Frye (US 20120243528 A1).

Applicant argues the following on page 10:

    PNG
    media_image1.png
    239
    800
    media_image1.png
    Greyscale

	
	Examiner partially agrees:
	Although it is true that Nelson does not disclose how the availability of cellular communication coverage, or lack thereof, may affect the power consumption of a vehicle and inform the steps of transitioning between power-saving and powered-up modes, this portion is taught by Lei and Frye. 

	Applicant argues the following on page 11:

    PNG
    media_image2.png
    238
    818
    media_image2.png
    Greyscale


	Examiner partially agrees:
	Although it is true that Grover does not consider issues of power consumption when related to remote communication with a vehicle, Nelson and Frye teaches battery power consumption and it’s relation to remote communication. 

Applicant argues the following on page 12:

    PNG
    media_image3.png
    276
    811
    media_image3.png
    Greyscale


	Examiner partially agrees:
	It is true that Lei does not offer solutions to inconsistent cellular communication coverage and battery power drain associated with maintaining remote connectivity. These solutions are taught by Nelson and Frye. 

Applicant’s arguments, see page 13, filed 10/19/2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bean (WO 2017127787 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20070093943 A1) in view of Grover (US 9377315 B2), Lei (US 20170302774 A1), and Frye (US 20120243528 A1)

Regarding claim 1, Nelson teaches transitioning to a first powered-up state per a wakeup routine; transmitting a query in a local wireless communication format, to a cloud-based device to check for a directive to execute an autonomous operation (Nelson, Pages 3-4, Paragraphs 0046-0048, “During the monitoring state 321, the host processing module 122 checks for sufficient signal strength from the satellite 103 and issues a confirmation… The host processing module 122 remains in the idle state 324 until the vehicle is turned off for a vehicle off event 313 or a remote convenience command 325 is detected”); transitioning to the powered-down state upon detecting an absence of the directive; transitioning to a second powered-up state upon detecting the directive; and executing the autonomous operation after transitioning to the second powered-up state (Nelson, Pages 4-5, Paragraph 0055, “During a monitoring period 404, a series of wake up events 322 switches the host processing module 122 into the monitoring state 321. If no command is received 216 (received event 312), the host processing module 122 goes into the sleep state 320 until the next wake up event… During time 406, the host processing module 122 is in the on state 304 and processes the remote convenience command as described above in conjunction with FIG. 3.” AND Fig. 3). 
Nelson does not expressly teach the power-up and power-down system is applied to an autonomous vehicle.  
Grover teaches a method of operating a vehicle controller of an autonomous vehicle (Grover, Col. 1, Lines 24-54, “The vehicle computer system also includes a processor communicating with the input-controller”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to apply the power-up and power-down system of Nelson to an autonomous vehicle of Grover in order to save battery power when checking for remote operation commands. The current autonomous vehicle in Grover does not include the wake-up and sleep system and only has a processor and transceiver that is constantly on and checks for messages, as stated in Grover, “The vehicle computer system also includes a processor in communication with the wireless transceiver. The processor is configured to receive instructions from the remote device to initiate an automatic valet-mode, receive data from the remote device indicative of a user's pick-up location, and send instructions to a vehicle module instructing the vehicle to drive to the user's pick-up location” (Grover, Col. 1, Lines 26-33). By using the wake-up and sleep system to search for remote operation commands, the autonomous vehicle of Grover is able to benefit and save battery power. This is because the processor and wireless transceiver on the vehicle does not have to constantly operate, and only needs to turn on at certain intervals. 
The combination of Nelson and Grover does not teach detecting an unavailability of cellular communication coverage at a parking spot.
Lei teaches detecting an unavailability of cellular communication coverage at a parking spot (Lei, Page 4, Paragraph 0042-0043, “but if the DSRC network extends along a roadway and/or throughout a parking lot, for example, then the need for the communicable range determinations may be lessened. Instead, the vehicle can connect to each DSRC transceiver in the network as it becomes available, identifying each point as a new connection is established… remote device can be routed through the DSRC network 221 (as opposed to unsuccessfully trying to use an unavailable or unreliable cellular connection). As long as a cellular signal (which can be constantly monitored by the process) remains below a reliable or usable threshold”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with the ability to detect an unavailability of cellular communication coverage at a parking spot of Lei in order to connect to a Wi-Fi signal instead of trying to unsuccessfully connect to a cellular connection. When the autonomous vehicle parks at a parking spot such as in a parking garage, the cellular connection may be weakened or unavailable. Instead of continuing with this cellular connection, the vehicle can instead use Wi-Fi in order to maintain connection with other nodes or user devices. This ensures that the vehicle does not lose connection with other important devices such as user smartphones. 
The combination of Nelson, Grover, and Lei does not teach transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot.
Frye teaches transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot (Frye, Page 5 Paragraph 0035-0040 “This might be preferable for some requests, such as retrieving information from the vehicle, and might not preferable for others, such as unlocking the car doors, and thus the mobile application may further give the user a choice to queue up the request or not… It will further be appreciated that if cellular service is available at ignition-off but later becomes unavailable, the vehicle telecommunications unit may attempt to send a short-range notification 407 (which may or may not be successful depending on the location of the user) and may begin searching for service 409, continuing the process 400 as depicted in FIG. 4” AND Fig. 4 (Elements 409, 411, and 413)).  
 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with transitioning to a powered-down state after parked at a parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot of Frye in order to save battery power. When a vehicle is parked, it will first attempt communicate with a cellular service, but this will consume battery power. If during its multiple attempts to communicate with a cellular service, no service is found, the vehicle will shutdown which saves battery power. As stated in Frye, “It will be appreciated that the DRx schedule may be adjusted based on a lack of cellular service. For example, because it may [consume] additional power to search for signal relative to just standing by, the length of the standby and cyclic modes of the vehicle may be reduced accordingly” (Frye, Page 5, Paragraph 0040).  
Regarding claim 4, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 1, teaches a repetitive time sequence of the wakeup routine is selected to conserve power in a battery system of the autonomous vehicle when the autonomous vehicle is in a key-off condition (Nelson, Page 3, Paragraph 0044-0046, “The vehicle 104 may enter a power saving mode (e.g., "sleep" or "hibernation" mode) after a specified period inactivity to avoid excessively draining the battery of the vehicle 104. If the vehicle 104 is in a power saving mode, the vehicle 104 determines 210 whether the user has woken up the vehicle 104; otherwise the vehicle 104 waits 212 for a timed wake-up... which may be a periodic wake-up from the sleep mode or user action” AND Fig. 4 (Monitoring Cycles 404)). 

Regarding claim 6, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 1, teaches entering the directive into a user device of an individual; and transmitting the directive from the user device to the cloud-based device (Nelson, Pages 1-3, Paragraphs 0020-0033, “A user communicates over a second communication system, such as telephone or Internet, to a vehicle telematics control system to set desired remote convenience services for the user's vehicle… The broadcast management subsystem 115 prepares and sends messages for the remote convenience services to the broadcast satellite 103 through the satellite uplink system 116”). 

Regarding claim 7, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 1, teaches the directive is a summons to the autonomous vehicle for picking up the individual at a designated location (Grover, Col. 5, Lines 26-62, “The server 211 may send instructions to vehicle 200 to pick up a specific user 214”). 

Regarding claim 8, Nelson teaches transitioning to a first powered-up state to transmit a query in a local wireless communication format, to a cloud-based device to check for a directive to execute an autonomous operation (Nelson, Pages 3-4, Paragraphs 0046-0048, “During the monitoring state 321, the host processing module 122 checks for sufficient signal strength from the satellite 103 and issues a confirmation… The host processing module 122 remains in the idle state 324 until the vehicle is turned off for a vehicle off event 313 or a remote convenience command 325 is detected”); transitioning to a second powered-up state upon detecting the directive; and executing the autonomous operation after transitioning to the second powered-up state (Nelson, Pages 4-5, Paragraph 0055, “During a monitoring period 404, a series of wake up events 322 switches the host processing module 122 into the monitoring state 321. If no command is received 216 (received event 312), the host processing module 122 goes into the sleep state 320 until the next wake up event… During time 406, the host processing module 122 is in the on state 304 and processes the remote convenience command as described above in conjunction with FIG. 3.” AND Fig. 3). 
Nelson does not expressly teach the power-up and power-down system is applied to an autonomous vehicle.  
Grover teaches a method of operating a vehicle controller of an autonomous vehicle (Grover, Col. 1, Lines 24-54, “The vehicle computer system also includes a processor communicating with the input-controller”). 
 It would have been obvious to one of ordinary skill in the art at the time of filing to apply the power-up and power-down system of Nelson to an autonomous vehicle of Grover in order to save battery power when checking for remote operation commands. The current autonomous vehicle in Grover does not include the wake-up and sleep system and only has a processor and transceiver that is constantly on and checks for messages, as stated in Grover, “The vehicle computer system also includes a processor in communication with the wireless transceiver. The processor is configured to receive instructions from the remote device to initiate an automatic valet-mode, receive data from the remote device indicative of a user's pick-up location, and send instructions to a vehicle module instructing the vehicle to drive to the user's pick-up location” (Grover, Col. 1, Lines 26-33). By using the wake-up and sleep system to search for remote operation commands, the autonomous vehicle of Grover is able to benefit and save battery power. This is because the processor and wireless transceiver on the vehicle does not have to constantly operate, and only needs to turn on at certain intervals. 
The combination of Nelson and Grover does not teach detecting an unavailability of cellular communication coverage at a parking spot.
Lei teaches detecting an unavailability of cellular communication coverage at a parking spot (Lei, Page 4, Paragraph 0042-0043, “but if the DSRC network extends along a roadway and/or throughout a parking lot, for example, then the need for the communicable range determinations may be lessened. Instead, the vehicle can connect to each DSRC transceiver in the network as it becomes available, identifying each point as a new connection is established… remote device can be routed through the DSRC network 221 (as opposed to unsuccessfully trying to use an unavailable or unreliable cellular connection). As long as a cellular signal (which can be constantly monitored by the process) remains below a reliable or usable threshold”). 
 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with the ability to detect an unavailability of cellular communication coverage at a parking spot of Lei in order to connect to a Wi-Fi signal instead of trying to unsuccessfully connect to a cellular connection. When the autonomous vehicle parks at a parking spot such as in a parking garage, the cellular connection may be weakened or unavailable. Instead of continuing with this cellular connection, the vehicle can instead use Wi-Fi in order to maintain connection with other nodes or user devices. This ensures that the vehicle does not lose connection with other important devices such as user smartphones. 
The combination of Nelson, Grover, and Lei does not teach transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot.
Frye teaches transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot (Frye, Page 5 Paragraph 0035-0040 “This might be preferable for some requests, such as retrieving information from the vehicle, and might not preferable for others, such as unlocking the car doors, and thus the mobile application may further give the user a choice to queue up the request or not… It will further be appreciated that if cellular service is available at ignition-off but later becomes unavailable, the vehicle telecommunications unit may attempt to send a short-range notification 407 (which may or may not be successful depending on the location of the user) and may begin searching for service 409, continuing the process 400 as depicted in FIG. 4” AND Fig. 4 (Elements 409, 411, and 413)).  
 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with transitioning to a powered-down state after parked at a parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot of Frye in order to save battery power. When a vehicle is parked, it will first attempt communicate with a cellular service, but this will consume battery power. If during its multiple attempts to communicate with a cellular service, no service is found, the vehicle will shutdown which saves battery power. As stated in Frye, “It will be appreciated that the DRx schedule may be adjusted based on a lack of cellular service. For example, because it may [consume] additional power to search for signal relative to just standing by, the length of the standby and cyclic modes of the vehicle may be reduced accordingly” (Frye, Page 5, Paragraph 0040).  


Regarding claim 9, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches transitioning to a powered-down state when no directive is detected; and transitioning to the first powered-up state per a wakeup routine (Nelson, Pages 4-5, Paragraph 0055, “During a monitoring period 404, a series of wake up events 322 switches the host processing module 122 into the monitoring state 321. If no command is received 216 (received event 312), the host processing module 122 goes into the sleep state 320 until the next wake up event… During time 406, the host processing module 122 is in the on state 304 and processes the remote convenience command as described above in conjunction with FIG. 3.” AND Fig. 3). 

Regarding claim 11, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches the wakeup routine comprises a wakeup trigger sequence that is selected to conserve power in a battery system of the autonomous vehicle when the autonomous vehicle is in a key-off condition (Nelson, Pages 3-4, Paragraphs 0044-0047, “The vehicle 104 may enter a power saving mode (e.g., "sleep" or "hibernation" mode) after a specified period inactivity to avoid excessively draining the battery of the vehicle 104. If the vehicle 104 is in a power saving mode, the vehicle 104 determines 210 whether the user has woken up the vehicle 104; otherwise the vehicle 104 waits 212 for a timed wake-up… The wake-up event 322 and the sleep event 323 may be orchestrated by a clock/timing device (e.g., a "real time clock"). For example, the electronics may be awake during one of every ten minutes.”). 

Regarding claim 12, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches the wakeup trigger sequence is one of a periodic wakeup trigger sequence or a sporadic wakeup trigger sequence (Nelson, Pages 3-4, Paragraphs 0044-0047, “The vehicle 104 may enter a power saving mode (e.g., "sleep" or "hibernation" mode) after a specified period inactivity to avoid excessively draining the battery of the vehicle 104. If the vehicle 104 is in a power saving mode, the vehicle 104 determines 210 whether the user has woken up the vehicle 104; otherwise the vehicle 104 waits 212 for a timed wake-up… The wake-up event 322 and the sleep event 323 may be orchestrated by a clock/timing device (e.g., a "real time clock"). For example, the electronics may be awake during one of every ten minutes”). 

Regarding claim 13, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches entering the directive into a user device of an individual; and transmitting the directive from the user device to the cloud-based device (Nelson, Pages 1-3, Paragraphs 0020-0033, “A user communicates over a second communication system, such as telephone or Internet, to a vehicle telematics control system to set desired remote convenience services for the user's vehicle… The broadcast management subsystem 115 prepares and sends messages for the remote convenience services to the broadcast satellite 103 through the satellite uplink system 116”). 

Regarding claim 14, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches the autonomous operation is one of a remote start operation, a remote vehicle door lock operation, or a remote summons operation (Nelson, Pages 1-3, Paragraphs 0020-0033, “Such services can include unlock, lock, turn on/off lights, honk horn, set a panic alert or car-finder service, or disable/immobilize the vehicle. Furthermore, a service can be sub-specified to do more specific tasks. For example, unlock may unlock one door, all doors, or open the trunk.”

Regarding claim 15, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8, teaches detecting the directive comprises receiving a message in the local wireless communication format, in the vehicle controller from the cloud-based device (Nelson, Pages 2-3, Paragraph 0028-0033, “The broadcast satellite 103 broadcasts the satellite uplink data to a plurality of vehicles 104. Although one vehicle 104 is shown, other numbers of vehicles 104 may be used. The remote vehicle telematics command includes a unique identifier as described above for the vehicle 104 of the user requesting the remote convenience service” AND Page 4, Paragraphs 0048-0054, “The host processing module 122 acts upon the first-received command message and ignores subsequent duplicate messages. Multiple messages are sent to provide immunity to dropouts in the satellite signal and to accommodate uncertainty in message timing. Such timing uncertainty may arise in part if the satellite uplink system "pulls" rather than "pushes" messages”). 

Regarding claim 16, Nelson teaches transition to a first powered-up state to transmit a query in a local wireless communication format, to a cloud-based device to check for a directive to execute an autonomous operation (Nelson, Pages 3-4, Paragraphs 0046-0048, “During the monitoring state 321, the host processing module 122 checks for sufficient signal strength from the satellite 103 and issues a confirmation… The host processing module 122 remains in the idle state 324 until the vehicle is turned off for a vehicle off event 313 or a remote convenience command 325 is detected”); transition to a second powered-up state upon detecting the directive; and execute the autonomous operation after transitioning to the second powered-up state (Nelson, Pages 4-5, Paragraph 0055, “During a monitoring period 404, a series of wake up events 322 switches the host processing module 122 into the monitoring state 321. If no command is received 216 (received event 312), the host processing module 122 goes into the sleep state 320 until the next wake up event… During time 406, the host processing module 122 is in the on state 304 and processes the remote convenience command as described above in conjunction with FIG. 3.” AND Fig. 3). 
Nelson does not expressly teach the power-up and power-down system is applied to an autonomous vehicle with a processor and memory.  
Grover teaches a vehicle controller of an autonomous vehicle, the vehicle controller comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least (Grover, Col. 2, Lines 27-41, “Provided within the vehicle, the processor allows on board processing of commands and routines. Further, the processor is connected to both non-persistent 5 and persistent storage 7. In this illustrative embodiment, the non-persistent storage is random access memory (RAM) and the persistent storage is a hard disk drive (HOD) or flash memory”). 
 It would have been obvious to one of ordinary skill in the art at the time of filing to apply the power-up and power-down system of Nelson to an autonomous vehicle with a processor and memory of Grover in order to save battery power when checking for remote operation commands. The current autonomous vehicle in Grover does not include the wake-up and sleep system and only has a processor and transceiver that is constantly on and checks for messages, as stated in Grover, “The vehicle computer system also includes a processor in communication with the wireless transceiver. The processor is configured to receive instructions from the remote device to initiate an automatic valet-mode, receive data from the remote device indicative of a user's pick-up location, and send instructions to a vehicle module instructing the vehicle to drive to the user's pick-up location” (Grover, Col. 1, Lines 26-33). By using the wake-up and sleep system to search for remote operation commands, the autonomous vehicle of Grover is able to benefit and save battery power. This is because the processor and wireless transceiver on the vehicle does not have to constantly operate, and only needs to turn on at certain intervals. 
The combination of Nelson and Grover does not teach detecting an unavailability of cellular communication coverage at a parking spot.
Lei teaches detecting an unavailability of cellular communication coverage at a parking spot (Lei, Page 4, Paragraph 0042-0043, “but if the DSRC network extends along a roadway and/or throughout a parking lot, for example, then the need for the communicable range determinations may be lessened. Instead, the vehicle can connect to each DSRC transceiver in the network as it becomes available, identifying each point as a new connection is established… remote device can be routed through the DSRC network 221 (as opposed to unsuccessfully trying to use an unavailable or unreliable cellular connection). As long as a cellular signal (which can be constantly monitored by the process) remains below a reliable or usable threshold”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with the ability to detect an unavailability of cellular communication coverage at a parking spot of Lei in order to connect to a Wi-Fi signal instead of trying to unsuccessfully connect to a cellular connection. When the autonomous vehicle parks at a parking spot such as in a parking garage, the cellular connection may be weakened or unavailable. Instead of continuing with this cellular connection, the vehicle can instead use Wi-Fi in order to maintain connection with other nodes or user devices. This ensures that the vehicle does not lose connection with other important devices such as user smartphones. 
The combination of Nelson, Grover, and Lei does not teach transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot.
Frye teaches transitioning to a powered-down state after the autonomous vehicle is parked at the parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot (Frye, Page 5 Paragraph 0035-0040 “This might be preferable for some requests, such as retrieving information from the vehicle, and might not preferable for others, such as unlocking the car doors, and thus the mobile application may further give the user a choice to queue up the request or not… It will further be appreciated that if cellular service is available at ignition-off but later becomes unavailable, the vehicle telecommunications unit may attempt to send a short-range notification 407 (which may or may not be successful depending on the location of the user) and may begin searching for service 409, continuing the process 400 as depicted in FIG. 4” AND Fig. 4 (Elements 409, 411, and 413)).  
 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with transitioning to a powered-down state after parked at a parking spot, upon detecting the unavailability of cellular communication coverage at the parking spot of Frye in order to save battery power. When a vehicle is parked, it will first attempt communicate with a cellular service, but this will consume battery power. If during its multiple attempts to communicate with a cellular service, no service is found, the vehicle will shutdown which saves battery power. As stated in Frye, “It will be appreciated that the DRx schedule may be adjusted based on a lack of cellular service. For example, because it may [consume] additional power to search for signal relative to just standing by, the length of the standby and cyclic modes of the vehicle may be reduced accordingly” (Frye, Page 5, Paragraph 0040).  

Regarding claim 18, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 16, teaches the computer-executable instructions are executable to: transition to a powered-down state when no directive is detected; and transition to the first powered-up state per a wakeup routine (Nelson, Pages 4-5, Paragraph 0055, “During a monitoring period 404, a series of wake up events 322 switches the host processing module 122 into the monitoring state 321. If no command is received 216 (received event 312), the host processing module 122 goes into the sleep state 320 until the next wake up event… During time 406, the host processing module 122 is in the on state 304 and processes the remote convenience command as described above in conjunction with FIG. 3.” AND Fig. 3). 

Regarding claim 19, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 16, teaches the wakeup routine comprises a wakeup trigger sequence that is selected to conserve power in a battery system of the autonomous vehicle when the autonomous vehicle is in a key-off condition (Nelson, Pages 3-4, Paragraphs 0044-0047, “The vehicle 104 may enter a power saving mode (e.g., "sleep" or "hibernation" mode) after a specified period inactivity to avoid excessively draining the battery of the vehicle 104. If the vehicle 104 is in a power saving mode, the vehicle 104 determines 210 whether the user has woken up the vehicle 104; otherwise the vehicle 104 waits 212 for a timed wake-up… The wake-up event 322 and the sleep event 323 may be orchestrated by a clock/timing device (e.g., a "real time clock"). For example, the electronics may be awake during one of every ten minutes.”). 

Regarding claim 20, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 16, teaches the autonomous operation is one of a remote start operation, a remote vehicle door lock operation, or a remote summons operation (Nelson, Pages 1-3, Paragraphs 0020-0033, “Such services can include unlock, lock, turn on/off lights, honk horn, set a panic alert or car-finder service, or disable/immobilize the vehicle. Furthermore, a service can be sub-specified to do more specific tasks. For example, unlock may unlock one door, all doors, or open the trunk”). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Grover, Lei, and Frye, as applied to claim 1, and further in view of Bean (WO 2017127787 A1).

Regarding claim 2, the combination of Nelson, Grover, and Lei, and Frye, as applied to claim 1, does not teach the vehicle controller is configured to have a lower battery charge consumption during the first powered-up state than during the second powered-up state, responsive, at least in part, to the unavailability of cellular communication coverage at the parking spot.
Bean teaches the vehicle controller is configured to have a lower battery charge consumption during the first powered-up state than during the second powered-up state, responsive, at least in part, to the unavailability of cellular communication coverage at the parking spot (Bean, Pages 10-11 Paragraph 0037 “In the sleep state the monitoring device performs minimum operations, and the power requirement of the monitoring device is the smallest” AND Pages 14-15 Paragraph 0042 “The monitoring device can transition to a Bluetooth low energy (BLE) communication state 604 from a sleep state 602 upon the occurrence of a wakeup event… A communication state can be skipped if it is known beforehand that the communication method associated with the communication state (e.g., Bluetooth, Wi-Fi, GSM) is unavailable”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with a vehicle controller that is configured to have lower battery charge consumption during the first powered-up state than during the second powered-up state, responsive to an unavailability of cellular communication coverage at the parking spot of Bean in order to transfer the required data in a higher power consumption mode and then transition to a lower power consumption mode when the data has been successfully transferred. The vehicle is initially in a sleep state and can transition to a communication state in which it consumes more power but is able to transfer data. When there is unavailable GSM coverage, it is able to transition to different communication states such as Wi-Fi and Bluetooth. After the vehicle is in a sleeping state and needs to transfer data, the unavailability of cellular communication coverage causes the vehicle to transition to another second powered-up state. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Grover, Lei, and Frye, as applied to claim 1, and further in view of Son (US 20190037499 A1).

Regarding claim 3, the combination of Nelson, Grover, Lei, and Frye does not teach transitioning to the first powered-up state comprises powering a first component in the vehicle controller and wherein transitioning to the second powered-up state comprises powering the first component and a second component in the vehicle controller.
 Son, teaches transitioning to the first powered-up state comprises powering a first component in the vehicle controller and wherein transitioning to the second powered-up state comprises powering the first component and a second component in the vehicle controller (Son, Page 6, Paragraph 0062, “when the main processor 121 is in a wake-up state, the car communication module 341 may receive data from at least one of the main processor 121 and the sub-processor 123. When the main processor 121 is in a sleep state, the car communication module 341 may receive data from the sub-processor”) [first component is mapped to communication module 341], [second component is mapped to main processor 121]. 
 It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with powering a first component in the first powered-up state and powering a first and second component in the second powered-up state of Son in order to save battery power depending on the powered-up state. In the first powered-up state, the vehicle is in a sleep state, so the car communication module does not require as much communication from other processors, and thus consumes less power. When the vehicle is in the second powered-up state, it is in an awake state, so the car communication module can also receive data from the main processor. As stated in Son, “the processor 120 may include a main processor 121 (e.g., a central processing device or an application processor) and a sub-processor 123 ( e.g., a graphic processing device, an image signal processor, a sensor-hub processor, or a communication processor), which operates independently from the main processor 121, and, additionally or alternatively, uses lower power than that of the main processor 121” (Son, Page 2, Paragraph 0032).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Grover, Lei, and Frye, as applied to claim 1, and further in view of Li (CN 101605332 B).

Regarding claim 5, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 1, teaches the query is a Wi-Fi query (Nelson, Page 3, Paragraph 0043, “In one embodiment, the vehicle telematics control system 102 queries whether the user is currently at or near the vehicle 104… The message management system 115 sends 208 the appropriate commands through the satellite uplink system 116 to the broadcast satellite 103 for transmission”). 
The combination of Nelson, Grover, Lei, and Frye does not teach transmitting the Wi-Fi query to the cloud-based device comprises the vehicle controller establishing credentials with a Wi-Fi node prior to transmitting the Wi-Fi query.
Li teaches transmitting the Wi-Fi query to the cloud-based device comprises the vehicle controller establishing credentials with a Wi-Fi node prior to transmitting the Wi-Fi query (Li, Pages 14-15, Claim 1, “according to main database for authentication of the vehicle after the step 1: the wireless vehicle-mounted server WSi the Wi-Fi wireless access point APj range, step 2: the wireless access point APj WSi receives a wireless signal, step 3, APj the identity card number information WSi of the received wireless signal is transmitted to the main control by means of a broadband communication network infrastructure… main control room network server database, a content pushing is finished, if not, refreshing the push program index k is k + 1”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with the vehicle establishing credentials with a Wi-Fi node prior to the vehicle transmitting the Wi-Fi query to the node of Li in order to ensure authorized access to the server and to receive and transmit data to and from the server. Establishing credentials ensures that the vehicle is authorized to access its data with the server. The Wi-Fi based server is able to be modified, receive and transmit data, and connected to the internet. As stated in Li, “if the database query result shows that the user is not registered service, the main control room network server refusing instruction to the refusing the access request to the wireless access point APj via broadband communication infrastructure network, step 6, database query result shows that the user registration service, a main control network server transfer stream media server… main control room network server database, a content pushing is finished, if not, refreshing the push program index k is k + 1, adjusting the stream media server”

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson, Grover, Lei, and Frye, as applied to claims 8 and 16, and further in view of Kephart (US 9781750 B2).

Regarding claim 10, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 8 above, teaches transitioning to the powered-down state after the autonomous vehicle is parked at the parking spot comprises placing a Wi-Fi communications system and a cellular communications system in the powered-down state (Nelson, Fig. 4 (Car off 402), AND Pages 4-5, Paragraph 0055, “After the vehicle is turned off (vehicle off event 313), the host processing module 122 is in the wake up cycling state 302, and more particularly goes to the sleep state”). 
The combination of Nelson, Grover, Lei, and Frye does not teach transitioning to the first powered-up state per the wakeup routine comprises powering up the Wi-Fi communications system and retaining the cellular communications system in the powered-down state.
Kephart teaches transitioning to the first powered-up state per the wakeup routine comprises powering up the Wi-Fi communications system and retaining the cellular communications system in the powered-down state (Kephart, Cols. 10-11, Lines 36-38, “When the vehicle is parked in a garage and the ignition is off, the vehicle would have client mode enabled on the Wi-Fi adapter, the Bluetooth adapter would be enabled, and the LTE modem would be disabled… The client mode could connect to the home network and switch the bridge from the LTE modem to the client mode's interface. This could trigger the LTE modem to disconnect and be disabled”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with a first powered-up state where the Wi-Fi communications system is turned on while the cellular communications system is kept turned off of Kephart in order to switch the connection from LTE to the home Wi-Fi network and to push vehicle data to the home Wi-Fi network. By using the home Wi-Fi network instead of LTE, the vehicle is able to connect to internet nodes at home and send important statistics to the home network. This can allow users at home to view this driving data. As stated in Kephart, “In the client mode, the vehicle could update a home automation system with vital statistics (e.g., when the vehicle was driven during the day, whether to prompt the vehicle owner that it needs an oil change, etc.)” (Kephart, Col. 10, Lines 39-43). 

Regarding claim 17, the combination of Nelson, Grover, Lei, and Frye, as applied to claim 16, teaches transitioning to the powered-down state comprises placing a Wi-Fi communications system and a cellular communications system in the powered-down state (Nelson, Fig. 4 (Car off 402), AND Pages 4-5, Paragraph 0055, “After the vehicle is turned off (vehicle off event 313), the host processing module 122 is in the wake up cycling state 302, and more particularly goes to the sleep state”). 
The combination of Nelson, Grover, Lei, and Frye does not teach transitioning to the first powered-up state comprises powering up the Wi-Fi communications system and retaining the cellular communications system in the powered-down state.
Kephart teaches transitioning to the first powered-up state comprises powering up the Wi-Fi communications system and retaining the cellular communications system in the powered-down state (Kephart, Cols. 10-11, Lines 36-38, “When the vehicle is parked in a garage and the ignition is off, the vehicle would have client mode enabled on the Wi-Fi adapter, the Bluetooth adapter would be enabled, and the LTE modem would be disabled… The client mode could connect to the home network and switch the bridge from the LTE modem to the client mode's interface. This could trigger the LTE modem to disconnect and be disabled”). 
  It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Nelson with a first powered-up state where the Wi-Fi communications system is turned on while the cellular communications system is kept turned off of Kephart in order to switch the connection from LTE to the home Wi-Fi network and to push vehicle data to the home Wi-Fi network. By using the home Wi-Fi network instead of LTE, the vehicle is able to connect to internet nodes at home and send important statistics to the home network. This can allow users at home to view this driving data. As stated in Kephart, “In the client mode, the vehicle could update a home automation system with vital statistics (e.g., when the vehicle was driven during the day, whether to prompt the vehicle owner that it needs an oil change, etc.)” (Kephart, Col. 10, Lines 39-43). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17115148, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669